Citation Nr: 1542683	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from September 1980 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for PTSD and entitlement to a TDIU, respectively.

The Board notes that the RO continued and confirmed the denial of service connection for PTSD in an April 2009 rating decision.

In August 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, the claim was certified on appeal as one solely for PTSD.  Given the evidence of record, the Board has recharacterized the claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Specifically, the evidence shows that the Veteran has had multiple psychiatric diagnoses, to include depression (see January 10, 2007, VA treatment records and March 2009 VA examination report).

At the Board hearing, the Veteran essentially testified that the VA examiner who provided a March 2009 VA examination report did not fairly assess his psychiatric complaints.  The VA examiner diagnosed the Veteran with depression, not PTSD, and opined that it was less likely than not related to his military service.  However, as the Veteran testified, the evidence includes VA treatment records showing treatment for PTSD, to include inpatient treatment from November 2007 to March 2008.  Additionally, the RO appeared to confirm one of the Veteran's claimed PTSD stressors.  See November 2008 Deferred Rating Decision.

The Board finds that the Veteran should be afforded a new VA examination with a different VA examiner on remand in order to clarify any currently present psychiatric diagnosis, and the examiner should opine on whether any such psychiatric disability is related to the Veteran's military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the TDIU issue, the Veteran filed a timely Notice of Disagreement (NOD) on a standard NOD form in October 2014, in response to the July 2014 rating decision addressing the issue.  However, the claims file does not contain any statement of the case (SOC) for the TDIU issue, and the Board must therefore remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In light of the remand, any relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated, relevant VA treatment records dating since April 2015, to include mental health treatment records.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination, with an examiner other than the one who performed the March 2009 examination, to clarify whether the Veteran has a current psychiatric disorder and whether any such disorder is related to service, to include consideration of the Veteran's past diagnoses such as PTSD and depression.  The examiner should identify all psychiatric diagnoses present at any point during the course of the appeal, even if such disorder subsequently resolved.  If PTSD is diagnosed, the examiner must identify the stressors upon which the diagnosis of PTSD was made.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results should be reported.

Following review of the claims file and examination of the Veteran, the examiner should opine on whether any diagnosed psychiatric disorder at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service.  The examiner should provide the reasoning for the conclusions reached.

3.  Then, issue an SOC that addresses the TDIU issue, denied in the July 2014 rating decision.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely substantive appeal following the issuance of the SOC.

4.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed, and the issue pertaining to an acquired psychiatric disorder should be readjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




